Citation Nr: 1534004	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-07 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of fragment wound to right foot/ankle.

2.  Entitlement to a compensable evaluation for right foot/ankle scar as a residual of fragment wound.

3.  Entitlement to a compensable evaluation for a residual scar from fragment wound to the right paraspinal muscles at L2-L3 levels with residual retained fragment.

4.  Entitlement to a compensable evaluation for fragment wound to the right paraspinal muscles at L2-L3 levels with residual retained fragment.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970 and February 1972 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Board observes that in a September 2012 rating decision, the RO increased the Veteran's evaluation for his residuals of fragment wound to the right foot/ankle from zero percent to 10 percent effective July 15, 2010.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) ("[O]n a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.").

The Board also observes that in a January 2012 rating decision, the RO awarded the Veteran service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent disability rating effective July 15, 2010.  The Veteran filed a timely notice of disagreement, and the 30 percent evaluation for PTSD was continued in a September 2012 statement of the case (SOC). The Veteran thereafter filed a timely substantive appeal in October 2012.  At that time, he stated that "my PTSD should be rated at 50 [percent]."  Following the receipt of additional medical evidence, in a March 2013 rating decision, the RO increased the Veteran's PTSD disability rating to 70 percent effective July 15, 2010.  There was no supplemental statement of the case (SSOC) issued which considered whether the Veteran was entitled to a disability rating in excess of 70 percent as the RO considered the 70 percent rating to be a full grant of benefits based on the Veteran's report that his PTSD warranted a 50 percent rating.  Notably, in the Veteran's June 2015 Informal Hearing Presentation (IHP), the Veteran's representative acknowledged the RO's finding that the award of the 70 percent rating was considered a full grant of benefits and did not list an increased rating claim for PTSD being on appeal.  In light of the foregoing, the Board finds that as the record indicates the Veteran is satisfied with his 70 percent rating for PTSD, there is no increased rating claim for PTSD currently on appeal.  Moreover, the Board finds this case to be distinguishable from AB v. Brown as the Veteran has indicated that he has received a full grant of benefits sought for his increased rating claim.

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  For the entire appeal period under consideration, the Veteran's fragment wound to the right foot/ankle results in no more than moderate disability, to include no more than moderate limitation of ankle motion; there are no other orthopedic, neurologic, or scar disabilities other than the already service-connected scar of the right foot/ankle.

2.  For the entire appeal period under consideration, the Veteran's fragment wound to the right paraspinal muscles at L2-L3 levels with residual retained fragment results in no more than slight disability; there are no orthopedic, neurologic, or scar disabilities other than the already service-connected scar of the right paraspinal muscles at L2-L3 levels.

3.  Prior to June 7, 2012, the Veteran's right foot/ankle scar as a residual of fragment wound was not painful, was stable, did not measure greater than 6 square inches (39 sq. cm.), and had not limited function.   

4.  From June 7, 2012, the Veteran credibly reports that his right foot/ankle scar as a residual of fragment wound is tender; the Veteran's scar is stable, does not measure greater than 6 square inches (39 sq. cm.), and has not limited function.   

5.  For the entire appeal period under consideration, the Veteran's residual scar from fragment wound to the right paraspinal muscles at L2-L3 levels is not painful, is stable, does not measure greater than 6 square inches (39 sq. cm.), and has not limited function.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for the Veteran's residuals of fragment wound to right foot/ankle have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014);  38 C.F.R. § 4.73, Diagnostic Code 5311 (2014).

2.  The criteria for a compensable disability rating for the Veteran's fragment wound to the right paraspinal muscles at L2-L3 levels with residual retained fragment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5320 (2014).

3.  Prior to June 7, 2012, the criteria for a compensable disability rating for the Veteran's right foot/ankle scar as a residual of fragment wound are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014). 

4.  From June 7, 2012, the criteria for a 10 percent disability rating, and no higher, for the Veteran's right foot/ankle scar as a residual of fragment wound are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014). 

5.  The criteria for a compensable disability rating for the Veteran's residual scar from fragment wound to the right paraspinal muscles at L2-L3 levels are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased disability ratings for residuals of fragment wound to right foot/ankle, right foot/ankle scar as a residual of fragment wound, residual scar from fragment wound to the right paraspinal muscles at L2-L3 level, and fragment wound to the right paraspinal muscles at L2-L3 levels with residual retained fragment.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter mailed to the Veteran in August 2010, prior to the initial adjudication of his claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and private treatment records.  The Board notes the Veteran's representative's indication in the June 2015 IHP there may be outstanding service treatment records pertaining to the Veteran's fragment wounds.  However, as the claims on appeal are all increased rating claims and none of the claims arise from the initial grant of service connection, the Board finds that remand for potentially outstanding service treatment records is not necessary.  Indeed, the relevant period on appeal for the Veteran's increased rating claims is from July 2009 (one year prior to the Veteran's filing of his increased rating claims) onward.  

Additionally, the Veteran was afforded VA examinations in October 2010, June 2012, and January 2013.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's fragment wound and scar disabilities under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board observes that the VA examiners who examined the Veteran in October 2010 and June 2012 did not specifically note whether the Veteran's claims folder was available and reviewed.  In any event, the possible absence of the claims folder did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of symptoms associated with his fragment wound and scar disabilities.  Examinations were then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.  



Right foot/ankle and right paraspinal muscles at L2-L3 levels fragment wound residuals

The Veteran's residuals of fragment wound to right foot/ankle is rated 10 percent disabling under Diagnostic Codes 5311-5271 [Muscle Group XI; limitation of ankle motion].  His fragment wound residuals to the right paraspinal muscles at L2-L3 levels is rated noncompensable under Diagnostic Code 5320 [Muscle Group XX].

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2014) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2014) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2014) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.  The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  

If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

Muscle group XI, right foot/ankle

The Veteran contends that he is entitled to a disability rating greater than 10 percent for residuals of a fragment wound to the right foot/ankle.  

The Veteran's right foot/ankle disability has been evaluated pursuant to Diagnostic Code 5311-5271.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5311 provides evaluations for disability of Muscle Group XI, under 38 C.F.R. § 4.73.  Diagnostic Code 5271 provides evaluations for disability of the ankle, under 38 C.F.R. § 4.71a.

The functions of Muscle Group XI are as follows: propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes and knee.  For that muscle group, zero, 10, 20, and 30 percent ratings are respectively warranted for disability that is slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.73, Diagnostic Code 5311. 

Following a review of the record, the Board finds that the Veteran's fragment wound residuals of the right foot/ankle do not meet or more nearly approximate the criteria for a rating in excess of 10 percent based on impairment to Muscle Group XI.  In this regard, the Board finds that the Veteran's impairment is not that of  moderately severe at least.  Indeed, the evidence demonstrates that the Veteran's impairment is moderate.  Notably, the Veteran was afforded a VA examination in October 2010.  Upon examination, the examiner reported no symptoms of pain, discomfort, or loss of range of motion.  There was a minimal effect on activities of daily living, and the Veteran did not require injection, surgeries, braces, or assistive devices.  Also, the Veteran's gait was unremarkable, and he appeared in no apparent distress.  The examiner documented a skin crease, but the Veteran's shoes had no signs of abnormal wear, and neurological testing was normal.  There was no plantar fascial pain or discomfort.  The Veteran was able to dorsal flex to 15 degrees and plantar flex to 38 degrees, and repetition of 3 times revealed no further disability due to pain or lack of endurance.  There was also no Achilles tendon abnormality, or signs of pain, tenderness, swelling, or redness.  An X-ray report of the Veteran's ankle revealed a small plantar spur of the calcaneus, although no other abnormality was evident and alignment was normal.  Notably, plantar flexion, which is to be affected by injury to this muscle group, was nearly normal at 38 out of 45 degrees.  Neurological testing was normal, and there were minimal effects on functioning. For these reasons, the Board finds only slight impairment.  This is insufficient to warrant the higher rating for moderately severe impairment. 

The Veteran was also provided a VA examination in June 2012.  At that time, the Veteran only identified occasional uncertainty of movement as a symptom of the right foot/ankle disability.  The examiner did not identify loss of power, weakness, lowered threshold of fatigue, pain, or impairment of coordination.  Also, muscle strength testing was 5/5 in the ankle, and there were no signs of muscle atrophy.  Further, the Veteran did not use any assistive devices.  The examiner noted X-ray evidence of shrapnel fragment in the posterior ankle just above the calcaneus.  Also, the Veteran did not report flare-ups of the ankle, and range of motion testing revealed plantar flexion to 25 degrees with pain at 25 degrees, and dorsiflexion to 15 degrees with pain at 15 degrees.  Further, the Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation of motion.  While the Veteran identified less movement than normal and pain on movement, the examiner did not report weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, and weight-bearing.  His muscle strength testing was 5/5 for plantar flexion and dorsiflexion.  There were also no signs of ankylosis.  
Based on this evidence, the Board finds that the Veteran's disability is not of moderately severe impairment.  In particular, the Board notes his normal strength testing.  At most, there is moderate limitation of motion in plantar flexion, with 55 percent of normal movement, without significant functional effects. 

The Board also notes that while the Veteran evidences a scar of the right foot/ankle due to the fragment wound, he is separately compensated for the scar and as an increased rating claim for the scar is currently on appeal, the Board will discuss the scar symptoms in a separate discussion below.

With regard to the hyphenated code in this case, specifically, Diagnostic Code 5271, the Board notes that this code authorizes a 10 percent evaluation for moderate limitation of motion, and a 20 percent evaluation for marked limitation of motion.  Of note, the Rating Schedule considers full range of motion of the ankle to be 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

However, the Board finds that use of Diagnostic Code 5271 would not warrant a disability rating in excess of 10 percent.  The Board acknowledges the Veteran's report of limited motion and pain related to his right ankle.  However, as noted above, October 2010 VA examiner reported plantar flexion to 38 degrees and dorsiflexion to 15 degrees, and the June 2012 VA examiner reported plantar flexion to 25 degrees and dorsiflexion to 15 degrees.  There are no medical findings to the contrary.  Considering these findings, the Board does not consider that the Veteran's right ankle range of motion is markedly limited during the period under consideration.  The Board also recognizes that the Veteran has reported pain on motion of the right ankle.  However, none of the medical evidence indicates that the pain results in additional limitation of motion.  Furthermore, the October 2010 and June 2012 VA examiners have noted that there was no additional limitation of motion with repetitive use.  Also, the medical evidence is absent findings of deformity which further does not support a finding of marked impairment.  

Additionally, despite the Veteran's complaints of right ankle pain, the record does not reflect that the Veteran has marked limitation of motion, even with consideration of factors consistent with the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In fact, only moderate limitation is found overall, which is contemplated by the 10 percent rating (for moderate disability).  In this regard, the June 2012 VA examination in particular identified pain at 25 degrees plantar flexion and at 15 degrees dorsiflexion and there was no additional loss of motion upon 3 repetitive motions.  As such, even with consideration of pain on movement, the Board finds that the Veteran's right ankle impairment does not approach greater than moderate severity. A rating in excess of 10 percent for limitation of the right ankles, therefore, is not warranted at any time during the appeal period as the Veteran's symptoms have not approached marked limitation during this period for reasons and bases discussed above.  

A separate rating based on the moderate limitation of motion is not appropriate, as to so rate the disability would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2006).  That is, the Veteran's 10 percent under Diagnostic Code 5311 specifically contemplates the limitation of plantar flexion.

The Board notes that there is no medical evidence contrary to the findings of the October 2010 and June 2012 VA examiners during the period under consideration.  Thus, the Board finds that the competent and probative evidence indicates that the Veteran's fragment wound residuals of the right foot/ankle is not manifested by at least moderately severe muscle injury.  In light of the foregoing, a higher 20 percent rating is not warranted.  Further, as the record presents no basis for assignment of a 20 percent disability rating at any point throughout the appeal period, "staged ratings" are not warranted.  See Hart, supra.

Muscle group XX, lumbar region

The Veteran contends that he is entitled to a compensable disability rating for fragment wound to the right paraspinal muscles at L2-L3 levels with residual retained fragment.  

The Veteran's fragment wound to the right paraspinal muscles at L2-L3 levels disability has been evaluated pursuant to Diagnostic Code 5320 which provides evaluations for disability of Muscle Group XX.  38 C.F.R. § 4.73.  The functions of those muscles are as follows: postural support of body; extension and lateral movements of spine.  For the muscle group involving the lumbar region, zero, 20, 40, and 60 percent ratings are respectively warranted for disability that is slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.73, Diagnostic Code 5320. 

Following a review of the record, the Board finds that the Veteran's fragment wound residuals to the right paraspinal muscles L2-L3 do not meet or more nearly approximate the criteria for a compensable rating based on impairment to Muscle Group XX.  In this regard, the Board finds that the Veteran's fragment wound residuals to the low back are asymptomatic and therefore do not meet the criteria for a higher 20 percent rating which is awarded for moderate severity.  Specifically, the Veteran was provided a VA examination in October 2010.  He reported no symptoms of pain, discomfort, and no loss of range of motion as well as minimal effect of activities of daily living.  He did not require injections, surgeries, braces, or assistive devices.  Upon examination, the VA examiner reported that the Veteran appeared in no apparent distress, and could not locate a scar on the Veteran's back other than one where he recently had surgery where a tumor was removed, and this was unrelated to the fragment wound residuals to the low back.  The examiner in particular noted the absence of symptomatology.  Additionally, during a VA examination in June 2012, although the examiner noted injury to the lumbar muscle region, the Veteran did not have evidence of a scar, muscle injury, deformity, or tenderness from the shrapnel in his back.  The examiner only documented a June 2011 X-ray of the lumbar spine which revealed a small metallic fragment/artifact in the right paraspinal muscle at the L2-L3 level.  The examiner reported that the Veteran did not have functional loss, weakness, or loss of motion or other disability due to the fragment wound.  Similarly, during a VA examination in January 2013, the examiner noted the Veteran's scar of the lower back, but indicated that the scar was asymptomatic.  

The Veteran's fragment wound residuals to the right paraspinal muscles at L2-L3 levels has been evaluated continuously since 1974 as noncompensable - indicating a slight muscle injury.  To warrant a higher 20 percent rating, there must be evidence of a moderate muscle injury.  This is not shown by the evidence.  Pertinently, there are no medical findings contrary to those of the VA examiners discussed above during the period under consideration.  Other than the noted scar, which has been separately rated, there are no noted residuals of a muscle injury to the lumbar region.  As such, the Board finds that the appropriate characterization for rating purposes of the Veteran's fragment wound to the right paraspinal muscles at L2-L3 levels for Muscle Groups XX, is slight, consistent with the currently assigned noncompensable rating.  Thus, a higher rating is not warranted.  Moreover, as the record presents no basis for assignment of a compensable disability rating at any point throughout the appeal period, "staged ratings" are not warranted.  See Hart, supra. 

Higher evaluations for residual scars from fragment wounds to the right foot/ankle and right paraspinal muscles at L3-L3 levels

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

The Veteran's residual scars from fragment wounds to the right foot/ankle and right paraspinal muscles at L2-L3 levels are each evaluated noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7804 [painful scar].  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran's increased rating claims were received in July 2010.  Therefore, the post October 2008 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that are deep and nonlinear and has an area or area of at least 6 square inches (30 sq. cm.) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  
 
Residual scar from fragment wound of the right foot/ankle

The relevant evidence pertaining to the Veteran's right foot/ankle scar consists of VA examination reports dated October 2010 and June 7, 2012.  

The October 2010 VA examiner noted that there was a skin crease on the Veteran's heel, but he could not identify any specific scar.  In any event, the examiner reported the absence of pain, tenderness, swelling, induration, breakdown, and redness.  On the contrary, during the June 2012 VA examination, the Veteran reported that his scar was tender.  The examiner reported that the scar measured 1 cm. X .1 cm. and did not have palpable abnormality and was barely visible.  The examiner also noted that the scar causes mild limitation of range of motion of the right ankle.
Based on the evidence of record, the Board finds that prior to June 7, 2012, an increased disability rating is not warranted for the Veteran's right foot/ankle scar.  The competent and probative evidence of record indicates that prior to this date, the Veteran's scar was smaller than 6 square inches in size, was stable, superficial, and did not affect limitation of function.  Furthermore, the Veteran's scar was not painful.  There is no competent and probative evidence to the contrary during this period.  Thus, a compensable disability rating is not warranted as none of the criteria for a compensable rating under the Diagnostic Codes for scars are met.

However, the Board finds that from June 7, 2012, the record shows that the Veteran's scar is painful.  In this regard, the Board notes the Veteran's report that his scar was tender.  The Board has no reason to doubt the Veteran's report that the scar is tender.  As such, a 10 percent disability rating is warranted under Diagnostic Code 7804.  The Board further notes that a disability rating in excess of 10 percent is not warranted as the Veteran's scar continued to be measured at under 6 square inches.  The Board also notes that the evidence does not show the scar manifests in limitation of function or has any other disabling effect that is not contemplated by the assigned rating.

On the basis of the foregoing, the Board finds that a compensable disability rating is not warranted for the Veteran's residual scar of the fragment wound to the right foot/ankle prior to June 7, 2012, and a 10 percent disability rating is warranted thereafter. 

Residual scar from fragment wound to right paraspinal muscles at L2-L3 levels

The relevant evidence pertaining to the Veteran's scar from fragment wound to right paraspinal muscles consists of VA examinations reports dated October 2010, June 2012, and January 2013.  Based on a review of these examinations, the Board finds that a compensable disability rating for the Veteran's residual scar is not warranted.  In this regard, the competent and probative evidence reveals that the Veteran's scar is asymptomatic.  Specifically, the October 2010 VA examiner reported that the Veteran had no symptoms of pain, discomfort, or loss of range of motion.  Moreover, the examiner could not identify scars on the back other than one where the Veteran recently had surgery where a tumor was removed which is unrelated to the fragment wound residuals.  As such, he reported no symptomatology.  Similarly, the June 2012 VA examiner reported that no visible scar was seen on the back, and there were no areas of shrapnel palpated, no deformity of the back, and no loss of range of motion of the back.  Also, the January 2013 VA examiner reported that the Veteran's scar was not painful, unstable, or greater than 6 square inches.  There is no competent and probative evidence contrary to the findings of the VA examiners.  

Based on the evidence of record, the Board finds that a compensable disability rating is not warranted for the Veteran's residual scar from fragment wound to the right paraspinal muscles at L2-L3 levels.  The Veteran's scar is smaller than 6 square inches and is superficial and not painful.  Thus, a compensable disability rating is not warranted as none of the criteria for a compensable rating under the Diagnostic Codes for scars are met.

On the basis of the foregoing, the Board finds that a compensable disability rating is not warranted for the Veteran's residual scar of the fragment wound to the right paraspinal muscles at L3-L3 levels.  Moreover, as the record presents no basis for assignment of a compensable disability rating at any point throughout the appeal period, "staged ratings" are not warranted.  See Hart, supra. 

Extraschedular consideration

In evaluating the severity of his service-connected fragment wound residual disabilities, to include residual scars, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The first Thun element is not satisfied here.  The Veteran's service-connected fragment wound residuals of the right foot/ankle and right paraspinal muscles at L2-L3 levels are manifested by signs and symptoms such as pain.  Moreover, there is limitation of motion of the right ankle.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedules corresponding to disability of the right foot/ankle muscles and right paraspinal muscles at L2-L3 levels and provide disability ratings on the basis of impairment to these regions.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; 38 C.F.R. § 4.73, Diagnostic Codes 5311, 5320; 38 C.F.R. § 4.118, Diagnostic Code 7804.  

Given the variety of ways in which the rating schedules contemplate functional loss, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which are manifested by pain and limitation of motion.  Thus, there is nothing exceptional or unusual about the Veteran's fragment wound residuals of the right foot/ankle and right paraspinal muscles at L2-L3 levels because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Rice consideration

In denying in part and awarding in part the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, nor does the evidence of record otherwise show, that his fragment wound residuals of the right foot/ankle and right paraspinal muscles at L2-L3 levels, to include residual scars, preclude him from obtaining substantial and gainful employment.  Indeed, the Veteran has indicated that these disabilities do no impact his ability to work.  See the June 2012 VA examination report.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of fragment wound to right foot/ankle is denied.

Entitlement to a compensable evaluation for right foot/ankle scar as a residual of fragment wound prior to June 7, 2012 is denied.

Entitlement to a 10 percent evaluation for right foot/ankle scar as a residual of fragment wound from June 7, 2012 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a compensable evaluation for a residual scar from fragment wound to the right paraspinal muscles at L2-L3 levels with residual retained fragment is denied.

Entitlement to a compensable evaluation for fragment wound to the right paraspinal muscles at L2-L3 levels with residual retained fragment is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


